Citation Nr: 0427339	
Decision Date: 10/01/04    Archive Date: 10/12/04

DOCKET NO.  00-20 638	)	DATE
	)
	)

Received on appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to a total disability evaluation based on 
individual unemployability due to the veteran's service-
connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Patrick J. Costello, Counsel




INTRODUCTION

The veteran had active military service from July 1987 to 
March 1990.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2000 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas.  The veteran originally appealed the RO's 
decision that denied entitlement to increased rating for 
sinusitis, a back disability, and a TDIU.  

In August 2001, the Board remanded the claim for the purpose 
of obtaining additional information.  The claim was 
subsequently returned to the Board and in June 2003, the 
Board issued a Decision/Remand.  Specifically, the Board 
found that the evidence did not support the veteran's 
contentions with respect to his increased ratings claim.  
However, the Board also ruled that a violation of Stegall v. 
West, 11 Vet. App. 258 (1998) had occurred and, as such, a 
remand was required to correct that violation.  Hence, the 
issue of a TDIU was returned to the RO.  The case has been 
returned to the Board for review.

The Board notes that since the June 2003 Board 
Decision/Remand, the veteran has relocated to Springfield, 
Missouri.  The St. Louis, Missouri, RO has taken over the 
duties as the servicing regional office.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on the part of the veteran.  


REMAND

The VA has a duty to notify the appellant of any information 
and evidence needed to substantiate and complete a claim.  
38 U.S.C.A. §§ 5102 and 5103 (West 2002); 38 C.F.R. 
§ 3.159(b) (2003).  See Quartuccio v. Principi, 16 Vet. App. 
183 (2002) (holding that both the statute, 38 U.S.C. 
§ 5103(a), and the regulation, 38 C.F.R. § 3.159, clearly 
require the Secretary to notify a claimant which evidence, if 
any, will be obtained by the claimant and which evidence, if 
any, will be retrieved by the Secretary).  VA also has a duty 
to assist the appellant in obtaining evidence necessary to 
substantiate the claim.  38 U.S.C.A. § 5103A (West 2002); 38 
C.F.R. § 3.159(c) (2003).  

In the present case, the Board finds that the VA's redefined 
duties to notify and assist a claimant, as set forth in the 
Veterans Claims Assistance Act of 2000 (VCAA) have not been 
fulfilled regarding the issue on appeal.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) and Charles v. Principi, 16 
Vet. App. 370 (2002).  

The VCAA requires that VA must provide notice that informs 
the claimant (1) of any information and evidence not of 
record that is necessary to substantiate the claim, (2) of 
the information and evidence that VA will seek to provide, 
and (3) of the information and evidence that the claimant is 
expected to provide.  Furthermore, VA must "also request 
that the claimant provide any evidence in the claimant's 
possession that pertains to the claim."  38 U.S.C.A. 
§ 5103(a) (West 2002); 38 C.F.R. § 3.159(b)(1) (2003) and 
VAOPGCPREC 7-2004.  To ensure that the VA accomplishes this 
task, new informational letters have been sent to the 
regional offices informing them of what information must be 
included in a VCAA letter for a TDIU.  See VBA Fast Letter 
04-17, August 12, 2004.  This Fast Letter notes that the 
following must be provided to the veteran:

In order to support your claim for a 
total disability rating based on 
individual unemployability, the evidence 
must show:

that your service-connected disability or 
disabilities are sufficient, without 
regard to other factors, to prevent you 
from performing the mental and/or 
physical tasks required to get or keep 
substantially gainful employment 
 



AND 

generally, you meet certain disability 
percentage requirements as specified in 
38 Code of Federal Regulations 4.16 (i.e. 
one disability ratable at 60 percent or 
more, OR more than one disability with 
one disability ratable at 40 percent or 
more and a combined rating of 70 percent 
or more).

In order to support your claim for an 
extra-schedular evaluation based on 
exceptional circumstances, the evidence 
must show:

that your service-connected disability or 
disabilities present such an exceptional 
or unusual disability picture, due to 
such factors as marked interference with 
employment or frequent periods of 
hospitalization, that application of the 
regular schedular standards is 
impractical.

A review of the July 2003 VCAA letter indicates that all of 
the above information has not been provided.  Specifically, 
the RO has not informed the veteran of the requirements 
involved for a claim for an extra-schedular evaluation based 
on exceptional circumstances.  In the absence of such prior 
notice, the Board finds that the claim must be returned to 
the RO so that a new VCAA letter may be issued.  This must 
occur so that the VA will satisfy its duty under the VCAA to 
notify and assist the appellant with regards to his TDIU 
claim.  

In addition, because the RO has not yet considered whether 
any additional notification or development action is required 
under the VCAA, it would be potentially prejudicial to the 
appellant if the Board were to proceed to issue a decision at 
this time.  See Bernard v. Brown, 4 Vet. App. 384 (1993); VA 
O.G.C. Prec. Op. No. 16-92 (July 24, 1992) (published at 57 
Fed. Reg. 49,747 (1992)).  

Additionally, the Board notes that when the veteran 
originally filed his claim, he chose as his accredited 
representative the Texas Veterans Commission.  As noted 
above, the veteran has relocated to Springfield, Missouri.  
There is no indication in the claims folder that the veteran 
has been informed that it might be prudent and necessary to 
obtain a new accredited representative located in the state 
of Missouri.  Moreover, the claims folder is silent as to 
whether the Texas Veterans Commission can actually represent 
the veteran since he is no longer domiciled in the state of 
Texas.  Finally, if the veteran still desires that the Texas 
Veterans Commission represent him, and if Texas state law 
allows such out-of-state representation, there is nothing in 
the claims folder indicating that any newly acquired evidence 
was reviewed by the Texas Veterans Commission prior to the 
claims folders being returned to the Board for review.  This 
lack of review is inconsistent and contrary to 38 C.F.R. 
§ 20.903 (b) (2003), which requires that the veteran and his 
representative be notified of any new evidence obtained along 
with the review of the evidence by the veteran and his 
representative.  That is, the veteran's accredited 
representative should have been furnished a copy of the 
evidence obtained and allowed 60 days for a response pursuant 
to 38 C.F.R. § 20.903 (2003).  Because none of the above-
discussed items were accomplished, the claim must also be 
returned to the RO for additional processing and to ensure 
that that a violation of the principles of Bernard v. Brown, 
4 Vet. App. 384 (1993), does not occur.  

Therefore, to ensure that VA has met its duty to assist the 
claimant in developing the facts pertinent to the claim and 
to ensure full compliance with due process requirements, the 
case is REMANDED to the RO for the following development:

1.  The RO must ensure that the 
notification requirements set forth at 
38 U.S.C.A. § 5103(a) (West 2002), 
38 C.F.R. § 3.159(b)(1) (2003), and the 
holdings in Quartuccio v. Principi, 16 
Vet. App. 183 (2002); Charles v. 
Principi, 16 Vet. App. 370 (2002), as 
well as VAOPGCPREC 7-2004 are fully 
complied with and satisfied as to the 
issue on appeal.  In particular, the RO 
must inform the claimant:  (1) of the 
notification and duty to assist 
provisions of the VCAA and its 
implementing regulations, (2) about the 
information and evidence not of record 
that is necessary to substantiate his 
claim for a TDIU; (3) about the 
information and evidence that VA will 
seek to provide; (4) about the 
information and evidence the claimant is 
expected to provide; and (5) request or 
tell him to provide any evidence in his 
possession that pertains to his claim.  
Additionally, the RO must inform him that 
a total disability rating may also be 
assigned on an extra-schedular basis, 
under the procedures set forth in 38 
C.F.R. § 4.16(b) (2003), for veterans who 
are unemployable by reason of service-
connected disabilities, and inform him of 
any information and evidence not of 
record (a) that is necessary to 
substantiate the claim, (b) that VA will 
seek to provide, and (c) that the 
claimant is expected to provide if the 
provisions of 38 C.F.R. § 4.16(b)(2003) 
are used.  

The claims file must include 
documentation that there has been 
compliance with the VA's duties to notify 
and assist a claimant as set forth in the 
VCAA as specifically affecting the issue 
on appeal.  

2.  The RO should contact the veteran via 
letter and it should inquire of the 
veteran as to which organization the 
appellant wants as a representative in 
his appeal before the Board.  The RO 
should request that he complete a new VA 
Form 21-22 with his single choice of 
representation.  Once this form has been 
completed, it should be included in the 
file, and the previous accredited 
representative organization should be 
contacted and informed of whether the 
veteran still desires its services.  

3.  The RO should review the claims 
folder and ensure that all of the 
foregoing development actions have been 
conducted and completed in full.  If any 
development is incomplete, appropriate 
corrective action is to be implemented.  
38 C.F.R. § 4.2 (2003); see also Stegall 
v. West, 11 Vet. App. 268 (1998).

Thereafter, the RO should readjudicate the claim.  If the 
benefits sought on appeal remains denied, the appellant and 
his accredited representative should be provided a 
supplemental statement of the case (SSOC).  The SSOC should 
contain notice of all relevant actions taken on the claims 
for benefits since the last adjudication, to include a 
summary of the evidence and applicable law and regulations 
considered pertinent to the issue currently on appeal.  If 
appropriate, the accredited service representative should be 
given sufficient time to review the claims folder so that an 
appropriate and thoughtful response can be provided by the 
representative on behalf of the veteran.  An appropriate 
period of time should be allowed for response.  Thereafter, 
the case should be returned to the Board, if in order.  The 
Board intimates no opinion as to the ultimate outcome of this 
case.  The appellant need take no action unless otherwise 
notified.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 


2003, Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 2651 
(2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	A. BRYANT
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).



